DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 15-34 have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 15-24 recite(s) a data management unit for supporting health control, which is within a statutory category (machine). Claims 25-33 recite(s) a method for operating a data management unit for supporting health control, which is within a statutory category, which is within a statutory category (process). Claim 34 recite(s) a non-transitory computer readable medium for supporting health control, which is within a statutory category (machine). Accordingly, claims 15-34 fall into a statutory category.
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine 
The limitation of Independent claims 15-34 recites at least one abstract idea. Specifically, Claims 15, 25 and 34 recite the steps of: 
receiving, by a data input unit, adapted to input data and/or requests, new data, the data input unit being connected to a processor; and
assigning a tag to the new data, the tag referring to an event chosen from a group of tags comprising the fasting tag and at least one other tag, wherein the tag is assigned either automatically by the processor or via the data input unit, wherein the fasting tag can only be assigned to the new data when a time stamp of the new data is within a predefined fasting window, wherein the predefined fasting window is stored in a data storage connected to the processor.
. 
The limitations “assigning a tag to the new data, the tag referring to an event chosen from a group of tags comprising the fasting tag and at least one other tag” constitutes (c) mental processes because assign a tag to a new data, can be practically performed in the human mind by observing, collecting patient data. Accordingly, the claims describe the abstract idea of (c) mental processes” because these limitations could be performed by the user, researcher to observe, organize, evaluate patient data,  information on a piece of paper. 


2019 PEG: Step 2A - Prong Two 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
The additional limitations in claims 15, 25, 34 do not integrate the above abstract idea into a practical application because there is no application or use of the abstract idea in any meaningful way. In particular, the claims recite the additional elements of a generic RFID tag, server and generic network-based storage devices. And thus it does not take the claim out of the methods of mental process grouping. Thus, the claim recites an abstract idea. 
Further, the claim as a whole merely describes how to generally “apply” the concept of certain identifier tag  and processor in a computer environment. The claimed 
2019 PEG: Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect step 2A, Prong One, the additional elements are recited at a high level of generality, and the written description describes these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Thus, claims 1-20 have been held as patent ineligible. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17, 23-24, and 25-27, 33-34 and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bashan et al. (US. 20120022353 hereinafter Bashan).  

With respect to claim 15, Bashan teaches a data management unit for supporting health control, the data management unit comprising:
a processor (‘353; Abstract);
a data input unit adapted to input data and/or requests and connected to the processor; a data storage connected to the processor (‘353; Abstract);
wherein the processor is adapted to assign a tag to a new data received from the data input unit or from a measurement unit (‘353; Para 0044: the user/patient may be queried (for instance at a display) for input to confirm or modify any time-tag automatically assigned a blood-glucose-level measurement data-input), the tag referring to an event chosen from a group of tags comprising a fasting tag. and at least one other event tag (‘353; Para 0067: the blood-glucose-level measurement data input is “tagged” with an identifier reflective of when the reading was input; specifically, whether it is a morning (i.e., “fast”) measurement (herein “MPG”), a pre-lunch measurement (herein “BPG”), a pre-dinner measurement (herein “LPG”), a bedtime measurement (herein “BTPG”), or a nighttime measurement (herein “NPG”)), wherein the processor is further adapted to assign the tag either automatically or via the data input unit (‘353; Para 0055), wherein the processor is further adapted to assign the fasting tag to the new data 353; Para 0070: MPG-The data are assigned this designation when the time stamp is between 4 AM and 10 AM, construed as predefined fasting window).
Claims 25 and 34 are rejected as the same reason with claim 15.

With respect to claim 16, Bashan teaches the data management unit of claim 15, further comprising a clock unit connected to the processor, wherein the clock unit assigns the time stamp to the new data (‘353; Paras 0068-0069, 0070; Para 0130). 
Claim 26 is rejected as the same reason with claim 16. 

With respect to claim 17, Bashan teaches the data management unit according to claim 15, further comprising a display connected to the processor and adapted to display received messages or information, wherein the display displays a predefined definition screen at a first time the fasting tag is to be assigned to the new data via the data input unit, wherein the fasting assignment is completed in response to receiving a confirmation of the definition screen from a user (’353; Paras 0067-0068). 
Claim 27 is rejected as the same reason with claim 17. 

With respect to claim 23, Bashan teaches the data management unit according to claim 15, wherein the data storage stores predefined primary information and at least one predefined secondary information assigned to the predefined primary information, wherein the processor is further adapted to send the predefined primary information and 353; Paras 0048-0052: Figs 2 through 5) 
Claim 33 is rejected as the same reason with claim 23. 

With respect to claim 24, Bashan teaches the data management unit according to claim 23, wherein two or more secondary information are displayed on the one screen of the display, each of the two or more secondary information being displayed according to a respective priority with regard to importance of the secondary information for a respective user or a user type of the user to whom the two or more secondary information is being displayed.(‘353; Paras 0048-0052: Figs 2 through 5). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-22, 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashan et al. (US. 20120022353 hereinafter Bashan) in view of Tubb (WO2010089307A1)

With respect to claim 18, Bashan teaches the data management unit according to claim 15, further comprising: 
a clock unit; (‘353; Figs 2 through 5.  Para 0068) and 
a display, the display and the clock unit being connected to the processor (‘353; Figs. 2 through 5 showing clock display),
Bashan does not, but Tubb teaches 
wherein the processor is adapted to provide a dose helper functionality comprising a titration method with regard to a predefined medicament, the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value (‘307; page 44, lines 1-7: the dose recommendation is preferably determined automatically…the new dose recommendation for the next titration interval is transmitted to the medical device automatically or based on a confirmation of the HCP meter, construed as a dose helper) ; 
wherein the data storage is adapted to store a usual dose time and/or a dose time window, a predefined recommendation message, a time of a dose helper request, and a predefined criterion (‘307; page 13, lines 1-7), 
wherein the clock unit is adapted to determine a time of receiving a dose helper request received through the data input unit (‘307; page 5, lines 12-26), 
307; page 5, lines 12-26), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Bashan with the technique of providing the titration method of Tubb in order to generate the recommendation a corrective amount of the medicament dose value. 
Bashan in view of Tubb teaches
wherein the processor is further adapted to execute the dose helper functionality only when a time of a most recent dose helper request is within the dose time window around the usual dose time (‘353; Para 0070), and
wherein the processor is further adapted to initiate sending a recommendation message for change of at least one of the usual dose time and the dose time window to the display when a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to the predefined criterion (‘353; Para 0091). 
Claim 28 is rejected as the same reason with claim 18. 

With respect to claim 19, the combined art teaches the data management unit according to claim 18, Tubb discloses wherein the processor is further adapted to check whether the number of the plurality of most recent dose helper requests outside the dose time window is higher than a predefined maximum number during the predefined time period, wherein the predefined maximum number and the predefined time period are stored in the data storage (‘307; page 65, lines 12-24).   


With respect to claim 20, the combined art teaches the data management unit according to claim 18, Tubb discloses  wherein the processor is further adapted to generate and send a predefined warning message to the display when the processor receives, from the data input unit, a dose helper request that is outside the dose time window, wherein at least part of the predefined warning message is stored in the data storage (‘307; page 66, lines 1-10) 
Claim 30 is rejected as the same reason with claim 20. 

With respect to claim 21, the combined art teaches the data management unit according to claim 18, Bashan discloses wherein the processor is further adapted to calculate a modified value of at least one of the usual dose time and the dose time window based on one or more respective times associated with one or more of the most recent dose helper requests, wherein the recommendation message recommends to change the at least one of the usual dose time and the dose time window according to a respective calculated modified value (‘353; Para 0055: calculate, for example, the amount of insulin units delivered by the pump to the patient over a predefined period of time (e.g., 24 hours). 
Claim 31 is rejected as the same reason with claim 21. 

With respect to claim 22, the combined art teaches the data management unit according to claim 18, Tubb discloses wherein the processor is further adapted to send a predefined reminder message to the display when a predefined part of the dose time 307; page 69, lines 11-22). 
Claim 32 is rejected as the same reason with claim 22. 


With respect to claim 25.    (New) A method for operating a data management unit for supporting health control, the method comprising:
receiving, by a data input unit, adapted to input data and/or requests, new data, the data input unit being connected to a processor; and
assigning a tag to the new data, the tag referring to an event chosen from a group of tags comprising the fasting tag and at least one other tag, wherein the tag is assigned either automatically by the processor or via the data input unit, wherein the fasting tag can only be assigned to the new data when a time stamp of the new data is within a predefined fasting window, wherein the predefined fasting window is stored in a data storage connected to the processor.

With respect to claim 26.    (New) The method according to claim 25, further comprising assigning, by a clock unit connected to the processor, the time stamp to the new data.

With respect to claim 27.    (New) The method according to claim 25, further comprising displaying, by a display connected to the processor, a predefined definition screen at a first time the fasting tag is to be assigned to the new data via the data input unit, 

With respect to claim 28.    (New) The method according to claim 25, wherein a usual dose time and a dose time window, a predefined recommendation message, a time of a dose helper request, and a predefined criterion are stored in the data storage, and the method further comprises: 
providing, by the processor, a dose helper functionality comprising a titration method with regard to a predefined medicament, the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value; 
determining, by a clock unit, a time of receiving a dose helper request received through the data input unit; 
initiate, by the processor, storing the time of the dose helper request when the time is outside the usual dose time or outside the dose time window around the usual dose time, 
wherein the processor is adapted to execute the dose helper functionality only when a time of a most recent dose helper request is within the dose time window around the usual dose time; and
initiating, by the processor, sending a recommendation message for change of at least one of the usual dose time and the dose time window to a display when a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to the predefined criterion.

With respect to claim 29.    (New) The method of claim 28, wherein the processor is further adapted to check whether the number of the plurality of most recent dose helper requests outside the dose time window is higher than a predefined maximum number during the predefined time period, wherein the predefined maximum number and the predefined time period are stored in the data storage.

With respect to claim 30.    (New) The method of claim 28, further comprising sending, by the processor, a predefined warning message to the display when the processor receives, from the data input unit, a dose helper request that is outside the dose time window, wherein at least part of the predefined warning message is stored in the data storage.

With respect to claim 31.    (New) The method of claim 28, further comprising calculating, by the processor, a modified value of at least one of the usual dose time and the dose time window based on one or more respective times associated with one or more of the most recent dose helper requests, wherein the recommendation message recommends to change the at least one of the usual dose time and the dose time window according to a respective calculated modified value.

With respect to claim 32.    (New) The method of claim 28, further comprising:
sending, by the processor, a predefined reminder message to a display when a predefined part of the dose time window is passed at a current day without receiving the 

With respect to claim 33.    (New) The method of claim 25, wherein the data storage stores predefined primary information and at least one predefined secondary information assigned to the predefined primary information, and the method further comprises:
send, by the processor, the predefined primary information and the at least one predefined secondary information to the display; and
displaying the predefined primary information and the at least one predefined secondary information on one screen of the display.

With respect to claim 34.    (New) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations for supporting health control, the operations comprising::
receiving, by a data input unit adapted to input data or requests, new data, the data input unit being connected to a processor,
assigning a tag to a new data received from the data input unit, referring to an event chosen from a group of tags comprising the fasting tag and at least one other tag, wherein the tag is assigned either automatically by the processor or via the data input unit, wherein the fasting tag can only be assigned to the new data when a time stamp of the new data is within a predefined fasting window around a predefined usual fasting 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686